Order entered September 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00707-CV

                        CARISSA TARVER, Appellant

                                        V.

     4441 ALMA ROAD, LLC D/B/A CUBESMART 5408 AND GAYLA
                     GUNDERSON, Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02271-2019

                                    ORDER

      Before the Court are appellant’s (1) motion for extension of time to file her

opening briefs and (2) motion to supplement the clerk’s record with appellee 4441

Alma Road, LLC d/b/a Cubesmart 5408’s motion for summary judgment and

exhibit to the motion. We GRANT the motions.

      We ORDER the opening briefs received September 21, 2020 filed as of the

date of this order. We further ORDER Collin County District Clerk Lynne Finley

to file, no later than October 5, 2020, a supplemental clerk’s record containing a
copy of 4441 Alma Road’s motion for summary judgment and exhibit, filed May

20, 2020. If any portion of the motion and/or exhibit cannot be located, Ms. Finley

shall state so in writing.

       Appellant may file any amended opening briefs citing to the supplemental

clerk’s record within fifteen days of the filing of the supplemental record.

Appellees’ responsive brief shall be filed no later than November 20, 2020.



                                            /s/    BILL WHITEHILL
                                                   JUSTICE